PER CURIAM.
The trial court correctly denied appellant’s motion to suppress. Therefore, we affirm appellant’s conviction of carrying a concealed weapon.
The trial court erred in assessing costs against the insolvent appellant without giving him notice and an opportunity to be heard. We reverse the imposition of costs against appellant upon authority of Mays v. State, 519 So.2d 618 (Fla.1988) and Jenkins v. State, 444 So.2d 947 (Fla.1984).
AFFIRMED IN PART; REVERSED IN PART.
HERSEY, C.J., and WALDEN and POLEN, JJ., concur.